Per curiam.
Certiorari was granted in this case to review the decision of the Court of Appeals reported in 132 Ga. App. 673 (209 SE2d 72). The conviction of the defendant for abandonment of his alleged illegitimate child was reversed in that court upon the ground that the mother of the child, who was married to a third party, was an incompetent witness to give testimony tending to show her adultery with the defendant. The court reasoned that under Code Ann. § 38-1603 (4) the mother was a person interested in the result of the case and that her testimony *615was inadmissible under Code Ann. § 38-1606 since it tended to prove her adultery with the defendant.
Argued January 13, 1975 —
Decided February 4, 1975.
George T. Talley, Solicitor, for appellant.
Saliba & Wisenbaker, George M. Saliba, for appellee.
After consideration of the opinion of the Court of Appeals in this case, we affirm its decision as being correct. However, we note that it casts an onerous burden upon the state to prove its case in prosecutions of this character and that amending legislation is needed to alleviate this problem in the interest of justice.

Judgment affirmed.


All the Justices concur.